Case 1:20-cr-00295-TCB-JKL Document 65 Filed 12/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

UNITED STATES OF AMERICA/
             Plaintiff,
                                              CRIMINAL CASE No.
      V.                                      1:20-CR-295 lifDJN{
                                                                  •'•s'D'^'AUanta'


                                                                  ?£C-^2828
SAMUEL BROWN/
             Defendant.                                      ^^ww:.c^
                                                                         ^ya^
                          ORDER APPOINTING COUNSEL

           MELISSA MCGRANE-FOR INITIAL APPEARANCE ONLY

      The above-named defendant has testified under oath or has filed with the


Court an affidavit of financial status and hereby satisfied this Court that he or she


is financially unable to employ counsel.


      Accordingly, the FEDERAL DEFENDER PROGRAM| INC., is hereby

appointed to represent this defendant in the above-captioned csbe unless relieved


by an Order of this Court or by Order of the Court of Appeals.

      Dated at Atlanta, Georgia this 4th day of DECEMBER, 2CJ20.


                                                  €- V^
                                     RUSSELL <1 VINEY^
                                     UNITED STATES MA'               TE JUDGE
